DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 26 July 2022 stating “The term ‘blade root’ has a common understanding in the art ~ it is the flange (ring) member 24 at the extreme end of the blade that connects to one of the ring components of the pitch bearing, as clearly depicted in all of the relevant figures of the present application” have been fully considered. Initially, it is respectfully noted that “blade root” is known in the art as broadly defining a radially inner region of a blade, not a specific component having a well-defined structure. Otherwise, the Office respectfully notes that Figures 4-8, which depict blade root 24, show cross-sections of the blade / hub, but there is no indication as to how such cross-sections are situated within the larger assembly. Furthermore, it is unclear, in any cross-sectional convention, how the elements 1 & 2 identified below relate to a larger assembly in which flange member 24 is ring-shaped - if the cross-section is a (straight) plane, then blade element 2 is also straight, not ring-shaped; if the cross-section is curved to match a curved contour of the blade exterior/shell, then blade element 1 cannot be curved. Accordingly, there is no support in the originally filed disclosure for blade root 24 being a ring member.

    PNG
    media_image1.png
    337
    578
    media_image1.png
    Greyscale

Applicant's arguments filed 26 July 2022 on page 10 addressing the 35 U.S.C. 112(f) limitation “pitch adjusting mechanism…” have been fully considered. The Office respectfully notes that the disclosure does not describe or clearly depict a motor. Furthermore, the disclosure does not describe the structure that corresponds with and/or the structural components embodied by the 35 U.S.C. 112(f) limitation “pitch adjusting mechanism”, represented by pitch adjusting mechanism 32. Although pitch adjusting systems are generally known in the art, the present issue ultimately concerns the corresponding structure and, thus, scope of the 35 U.S.C. 112(f) limitation “pitch adjusting mechanism…”. The Office suggests avoiding invocation of 112(f) by amending the claim to include structure that is capable of performing the claimed function (note: the Office deems that a pinion is clearly depicted as forming part of the pitch adjustment mechanism 32).
Applicant's arguments filed 26 July 2022 stating “As discussed above, claim 16 is amended to define the blade root as the flange (ring) that connects to the pitch bearing — this is the same as the blade root 10 referenced in the above figure. Thus, the radially innermost marker 11 cannot be interpreted as a reference plane defined by the blade root or a component attached to and below the blade root. In addition, the image capturing device 12 is configured to detect deformation of the blade along the length of the blade downstream from the blade root, not deflection at the blade root (reference plane) relative to the hub, as called for in claim 16” have been fully considered. The Office respectfully notes that the term “blade root” is not so clearly defined as to distinguish over the structure of Olesen (see the prior art rejection of claim 16 below including evidentiary reliance on Philipsen).
Applicant’s arguments filed 26 July 2022 addressing the prior art rejection(s) over LeMiuex have been fully considered. The Office notes that LeMiuex does not disclose the claimed limitation “a reference plane defined directly by… the blade root” (as best understood) of amended claim 16. Accordingly, the previous corresponding prior art rejections are withdrawn.

Claim Objections
Claims 16, 17, and 19-25 are objected to because of the following informalities:   
In claim 16, lines 1-2, “measuring displacement of a blade root of a rotor blade of” should be deleted (to imbue proper antecedent basis practice - the body of the claim recites “blade root”, “rotor blade”, elements for measuring displacement, and other structures, such as “hub”, that extend beyond the scope of “system for measuring displacement”).
In claim 19, line 2, “a” should be deleted.
In claim 23, line 2, “the displacement sensors” should be changed to --displacement sensors including the displacement sensor--.
In claim 24, line 1, --plurality of-- should be added before “the”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pitch adjustment mechanism… configured to adjust a pitch angle of the rotor blade” (claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 20 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 20, the limitation recited as “pitch adjustment mechanism… configured to adjust a pitch angle of the rotor blade” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “pitch adjustment mechanism… configured to adjust a pitch angle of the rotor blade” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: there is no disclosure of possible implementations for “pitch adjustment mechanism”). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 17, and 19-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 16, the limitation recited as “a reference plane defined directly by a component of the hub… or indirectly by a component attached to the hub” renders the claim indefinite. It is unclear how a reference plane can be directly and/or indirectly defined - i.e., a reference plane defined by an element must be part of that element. The use of these terms with “reference plane… [being] defined by [an element]” is redundant (with respect to “directly”) and/or inaccurate/contradictory (with respect to “indirectly”). In order to permit proper examination, “directly” and “indirectly” are considered as specifying the nature of the attachment between the involved elements. Due to dependency, this rejection also applies to claims 17 and 19-25.

In claim 16, the limitation recited as “a non-contact displacement sensor configured to detect relative movement between the reference plane and the hub” in light of the antecedent limitation “a reference plane defined directly by a component of the hub” and/or “a reference plane defined indirectly by a component attached to the hub” renders the claim indefinite since relative movement cannot occur between the hub and itself. Due to dependency, this rejection also applies to claims 17 and 19-25.

In claim 16, the limitation recited as “the relative movement corresponds to displacement of the blade root relative to the hub” renders the claim indefinite since, for the case in which “reference plane [is] defined directly by a component of the hub… or indirectly by a component attached to the hub”, it is contradictory to and/or negating of the antecedent limitation “a non-contact displacement sensor configured to detect relative movement between the reference plane and the hub”. Due to dependency, this rejection also applies to claims 17 and 19-25.

In claim 20, the limitation recited as “pitch adjustment mechanism… configured to adjust a pitch angle of the rotor blade” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “pitch adjustment mechanism… configured to adjust a pitch angle of the rotor blade” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: there is no disclosure of the specific structure that corresponds with this 112(f) limitation). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). 

In claim 24, the limitation recited as “a component attached to the hub” renders the claim indefinite since it is unclear if it is referring to the antecedent limitation “a component attached to the hub” (claim 16) or introducing a new limitation.

In claim 25, the limitation recited as “a component attached to the blade root” renders the claim indefinite since it is unclear if it is referring to the antecedent limitation “a component attached to and below the blade root” (claim 16) or introducing a new limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olesen et al. (US 2011/0103933 - hereafter referred to as Olesen; previously cited), wherein Philipsen (US 9,670,902) is cited on an evidentiary basis.

In reference to claim 16 (as best understood)
Olesen discloses:
A system for measuring displacement of a blade root of a rotor blade of a wind turbine, the system comprising:
a hub (6);
a rotor blade (5) with a blade root (i.e., the portion of the blade that is radially inward of the dashed-line shown below in annotated Figure 3)(note: see evidentiary reliance of Philipsen below) coupled to the hub by a pitch bearing (25), the blade root being a flange (note: see evidentiary reliance of Philipsen below) that connects to a pitch bearing (25);
a reference plane (i.e., that established by a radially-innermost marking 11) defined directly by (note: strike-through text is ignored due to the presence of “or” establishing it as optional) or the blade root, or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 
a non-contact displacement sensor (12) configured to detect relative movement between the reference plane and the hub caused by loads acting on the rotor blade without being physically connected between the reference plane and the hub, wherein the relative movement corresponds to displacement of the blade root relative to the hub.

    PNG
    media_image2.png
    349
    354
    media_image2.png
    Greyscale


Philipsen discloses a wind turbine blade (1) comprising a blade root (12) that extends (see Figure 2) from a radially inner end to a radial location corresponding with a maximum chord of the blade, wherein the radially inner end of the blade shell is referred to as a “flange” (see col.7:ll.31-43)(i.e., the blade shell itself, not a separate/distinct structure, constitutes the “flange”).
Accordingly, the portion of the Olesen blade shell below the dashed-line above can be considered a blade root and/or blade root being a flange.



In reference to claim 17
Olesen discloses:
The system of claim 16, wherein the displacement sensor (12) is fixed directly or indirectly to the hub (6) and the reference plane (11) is defined directly by the blade root (see annotated Olesen Figure 3 above) or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 

In reference to claim 22 
Olesen discloses:
The system of claim 16, wherein the displacement sensor (12) is configured to detect displacement of the reference plane in one or more different directions (see e.g. par. [0059]).

In reference to claim 23
Olesen discloses:
The system of claim 16, comprising a plurality of the displacement sensors (i.e., one sensor 12 per blade).

In reference to claim 25
Olesen discloses:
The system of claim 16, wherein the displacement sensor (12) is mounted in an interior (i.e., an aperture thereof - see Olesen Figure 3) of the hub (6) and the reference plane is defined by a surface of the blade root (Olesen) or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of LeMieux et al. (US 7,059,822 - hereafter referred to as LeMieux; previously cited).

In reference to claim 19
Olesen discloses:
The system of claim 16, further comprising a controller (22) communicatively coupled to the displacement sensor (12).

Olesen does not disclose:
the controller configured to determine loads exerted on the rotor blade based on displacement of the blade root indicated by signals received from the displacement sensor.

LeMieux discloses:
a wind turbine system comprising a controller communicatively coupled to a displacement sensor (172) associated with a blade (114), wherein the controller is configured to determine a bending moment (col.4:ll.32-35) based on signals received from the displacement sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olesen to include determining a bending moment, as disclosed by LeMieux, for the purpose of permitting increased monitoring and/or control of the blade.

In reference to claim 20 
Olesen in view of LeMieux addresses:
The system of claim 19, further comprising a pitch adjustment mechanism (see par. [0087] of Olesen) communicatively coupled with the controller (Olesen - 22) and configured to adjust a pitch angle of the rotor blade (Olesen - 5) by rotating the rotor blade around a longitudinal axis of the rotor blade, wherein the controller is configured to adjust, with the pitch adjustment mechanism, the pitch angle of the rotor blade in dependence of the determined loads (Lemiuex)(note: Olesen discloses at par. [0116] using sensed deflection/deformation as a basis for controlling blade pitch - in performing the modification over LeMieux, it would have been obvious to use bending moment alternatively and/or in addition to deflection/deformation since both are indicative of adverse loading of the blade).

In reference to claim 21
Olesen in view of LeMieux addresses:
The system of claim 19, further comprising a communication path (see annotated Olesen Figure 2 below) configured to transfer the signals received from the displacement sensor (Olesen - 12) to the controller (Olesen - 22) without transferring the signals from the rotor blade to the hub or from the hub to the rotor blade.

    PNG
    media_image3.png
    229
    312
    media_image3.png
    Greyscale


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of Enevoldsen et al. (US 8,075,267 - hereafter referred to as Enevoldsen; previously cited)(note: the instant rejection of claim 23 uses a different consideration of limitations than presented above).

In reference to claim 23
Olesen discloses:
The system of claim 16.

Olesen does not disclose:
a plurality of the displacement sensors.

Enevoldsen discloses:
a wind turbine system (see Figure 2) comprising a plurality of displacement sensors (4) for measuring different portions of a blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olesen to include a plurality of sensors associated with a blade, as disclosed by Enevoldsen, for the purpose of permitting increased monitoring of the blade.

In reference to claim 24
Olesen in view of Enevoldsen addresses:
The system of claim 23, wherein the displacement sensors (Olesen - 12) are mounted to the hub or a component attached to the hub around a longitudinal axis (see Enevoldsen Figure 2) of the rotor blade.


Olesen in view of Enevoldsen, as previously presented, does not address:
the displacement sensors are at a uniform distance from each other.

Enevoldsen further discloses (see Figure 2) that the sensors 4 are placed at the leading and trailing edges and, thus, in performing the above modification it would have been obvious to locate the plurality of sensors at these locations for the purpose of sensing these portions of the blade.

Olesen in view of Enevoldsen therefore also addresses:
the displacement sensors are at a uniform distance from each other (note: the presence of a pitch changing mechanism in Olesen requires that the blade root and the hub opening for receiving the blade root thereof are circular, such circular root / opening resulting in the leading and trailing edges (where the “sensors” of the proposed combination are located) of the airfoil shape depicted in Olesen Figure 4 as being diametrically opposed and, thus, having uniform circumferential spacing from each other).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745